FILED
                                                                                                             COURT OF APPEAts
                                                                                                                               II
     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                   2015 MAR 24                                                               All 3: 33
                                                      DIVISION II
                                                                                                                               NGTON
 STATE OF WASHINGTON,                                                                 No. 44952 -8 -II


                                         Respondent,


           v.




 ARNOLD BROINES FLORES,                                                         UNPUBLISHED OPINION


                                         Appellant.


           MELNICK, J. —         Arnold Flores appeals his convictions for assault in the second degree,


kidnapping in the first degree, and six counts of unlawful imprisonment. Flores argues that there

is insufficient evidence beyond a reasonable doubt to prove ( 1) that he abducted Yonhee Flores'

by   the   use or    threatened use of        deadly force, ( 2) that he knowingly restrained employees and

customers of        the credit   union   in   which   the incident transpired, ( 3)   that he substantially interfered

with Kelly Flynn' s liberty, and ( 4) that he was armed with a deadly weapon on the kidnapping
count.     Flores also argues the trial court erred when it failed to enter a written order dismissing

charges. Lastly, Flores argues, and the State concedes, that the trial court erred by including in the
judgment and sentence that the case involved a minor victim.


           In his    statement    of additional       grounds (   SAG), Flores further asserts, in addition to the


above, (    1)   ineffective   assistance of counsel at        trial; ( 2)   prosecutorial misconduct; (    3) trial court


error   for applying the       wrong     standard when      considering his     motion   to   dismiss; ( 4) a violation of


his right against self -incrimination; and ( 5) trial court error for improperly calculating his offender

score because it included a prior conviction of assault in the fourth degree, which he asserts should




1 To avoid confusion, this opinion refers to Yonhee Flores by her first name. We intend no
disrespect.
44952 -8 -I1




be reversed. We affirm Flores' s convictions and remand for the trial court to correct the errors in

the judgment and sentence.


                                     FACTS PRESENTED AT TRIAL


        Flores arranged to meet his estranged wife, Yonhee, at the Washington State Employees

Credit Union in Lakewood on August 25, 2012. Yonhee arrived first and received assistance from

credit union employee, Kelly Flynn. Flores arrived and interacted with Yonhee and Flynn in the

credit union' s   lobby   area.   When Flynn started to walk away from Flores and Yonhee, Flores

charged Yonhee and pushed her against a window. Flores pinned Yonhee with his forearm, placed

a box cutter against her face, and cut her. Flores had an " evil" look on his face and Yonhee was

scared. 3 Report of Proceedings ( RP) at 122. Flores dropped the box cutter onto a chair. He and

Yonhee fell to the floor and Flores choked her.


        When Flores pulled Yonhee up from the floor, Yonhee saw Flores holding what appeared

to be a gun. Flores continued to hold the gun in one hand while he pulled Yonhee around the lobby

area, yelling at her. Flores told Yonhee that he was going to kill himself. The credit union' s lobby
contains an exposed cubicle area, a coin machine, a teller station, and chairs.


         Once the incident began, Flynn joined Jyll Berg, another employee, in her office. They

then moved back to the vault area and hit an alarm. Another employee, David Ohls, exited out the

back door.      Flynn did not exit out the back door with Ohls because she did not want to draw

attention to herself. She believed Flores had a gun.

         Customers Stephanie Crockett and her daughter, Brielle Eldridge were in the cubicle area

when   the incident began.        They   hid   on   the   ground   in   a cubicle.   Neither saw anything but both

could hear everything. Neither felt they could have safely escaped because all routes were visible
to Flores.     Shawna Loomis,      an employee, was at        the first desk in the     cubicle area exposed   to the
44952 -8 -II



lobby when the incident began. She hid behind a desk with Crocket and Eldridge for the duration

of   the incident. Loomis thought Flores                   would " see [   her]    and    try [ to] hurt [ her]" if she attempted

to   leave. 4 RP      at   363.    She felt " trapped" inside the credit union by Flores. 4 RP at 366.

            Deanna Erwin, an employee, was working as a teller in the lobby when the incident began.

She   witnessed       Flores      pin    Yonhee with his forearm           as   he held     an object    in his hand.     Erwin hid


under      the teller     counter   and       was unable     to leave   without     Flores seeing her.        Alyssa Luther, an


employee, was standing at the coin machine in the lobby when the incident started. Flores turned

towards Luther, made eye contact with her, pointed the gun at her, and told her to call the police.

After telling Luther to           call   the   police,   Flores turned to the left        and said, "'   Everyone   get   down.'   4


RP    at   381 (   emphasis added).           Luther called 911 and, because she was terrified, hid under the teller


counter. She at first thought that she was going to die, but later realized that Flores was " there for

 Yonhee] Flores."            4 RP        at   393.   Luther did not feel free to leave the credit union during the

incident. Other employees also called 911.


            Alison Odziemek, an employee, was in the lunch room when the incident began. She could

hear Flores yelling but could only see him through a monitor. Albert Vital, an employee, was in

the break          room   behind the teller          counter when     the incident        began.    He did not see the people


involved in the incident, but                  could   hear yelling     and     crying.     Berg was in her office when the

incident began.            As she stood to walk out of her office, another employee motioned to her that

Flores had         a gun.   Berg    only       saw a " glimpse"    of   the   people     involved in the incident. 4 RP 334.


She stayed in the credit union during the incident because the only exit was through a hallway that

exposed her to the lobby and Flores.




                                                                    3
44952 -8 -I1



        After law enforcement arrived, Flores moved Yonhee to the credit union' s vestibule and


told her to    run.   The   officers shot   Flores   after   he   raised   his   gun   toward Yonhee.   Flores survived.


Later, law enforcement discovered that Flores actually possessed a BB gun built as a replica of a

Colt Defender firearm.


        Detective Bryan Johnson and Sergeant Richard Hall interviewed Flores while he was in

the hospital.     During this interview, Flores admitted that he knew people inside the credit union

would be afraid for their lives.


                                              PROCEDURAL FACTS


        The State charged Flores with one count of assault in the second degree,2 one count of

kidnapping in the first degree,3 and eleven counts of unlawful imprisonment.4 The State alleged
                factors5
aggravating                 during the commission of the assault and kidnapping and that those charges

involved domestic violence.6 The State also specially alleged a deadly weapon enhancement7 on

every charge.




2 RCW 9A.36. 021( 1)( c)

3 RCW 9A.40. 020( 1)( a) and ( d)

4 RCW 9A.40. 040

5 RCW 9. 94A. 535( 3)( h)

6 RCW 10. 99. 020( 5)

7 RCW 9. 94A.825



                                                                  4
44952 -8 - II




         The parties held a confession hearing pursuant to CrR 3. 5 to determine whether Flores' s

statements to law enforcement were admissible. The trial court concluded that his statements were


admissible because he knowingly and voluntarily waived his Miranda8 rights. During the hearing,

the trial court ruled that a prior assault by Flores against Yonhee from April 2012 was inadmissible

under ER 404( b).


         During the trial but prior to resting, the State, without objection, moved to dismiss the

unlawful imprisonment count relating to Ohls. The trial court granted the motion. At the close of

the State' s case in chief, Flores moved to dismiss all of the unlawful imprisonment counts, arguing

that he did not knowingly restrain the bank employees or customers. The trial court dismissed the

counts   relating to Odziemek, Vital,        and   Berg. The counts involving individuals in the credit

union' s lobby area remained; however, the trial court dismissed the deadly weapon allegations

relating to the        unlawful   imprisonment     charges.   Flores also moved to dismiss the count of


kidnapping in the first degree, as well as the aggravators alleged for the assault and kidnapping.

The trial court denied Flores' s motions.


         The jury found Flores guilty of assault in the second degree, kidnapping in the first degree,

and six counts         of unlawful   imprisonment.    The jury also returned special verdicts finding that

Flores and Yonhee were members of the same household, and that Flores was armed with a deadly

weapon during the commission of the assault and the kidnapping. The trial court sentenced Flores

to a total of 211 months in custody.




8
    Miranda     v.   Arizona, 384 U. S. 436, 479, 86 S. Ct. 1602, 16 L. Ed. 2d 694 ( 1966)
44952 -8 -II



                                                              ANALYSIS


I.         STANDARD OF REVIEW


           Due process of law requires the State to prove every element of a charged crime beyond a

reasonable        doubt in   order    to    obtain a criminal conviction.             State v. O' Hara, 167 Wn.2d 91, 105,


217 P. 3d 756 ( 2009). "            The test for determining the sufficiency of the evidence is whether, after

viewing the evidence in the light most favorable to the State, any rational trier of fact could have

found     guilt    beyond    a reasonable         doubt."     State v. Salinas, 119 Wn.2d 192, 201, 829 P. 2d 1068


 1992). "    A claim of insufficiency admits the truth of the State's evidence and all inferences that

reasonably        can   be drawn therefrom."            Salinas, 119 Wn.2d             at   201.    Circumstantial evidence and


direct evidence are equally reliable. State v. Delmarter, 94 Wn.2d 634, 638, 618 P. 2d 99 ( 1980).

                   determinations                for the trier        fact                   be    reviewed on appeal."   State v.
     Credibility                           are                   of          and cannot




Camarillo, 115 Wn.2d 60, 71, 794 P. 2d 850 ( 1990).


II.        KIDNAPPING


           Flores argues that insufficient evidence existed to prove beyond a reasonable doubt that he

abducted      Yonhee      by   the   use or      threatened   use of       deadly   force. He argues that he did not restrain


Yonhee because he never used or threatened to use deadly force against her. We disagree because,

when viewing the evidence in the light most favorable to the State, a rational trier of fact could

have found Flores guilty beyond a reasonable doubt of kidnapping, i.e. that Flores abducted

Yonhee by the use or threatened use of deadly force. See Salinas, 119 Wn.2d at 201.

           The State charged Flores with kidnapping in the first degree, the elements of which are that

Flores intentionally abducted Yonhee with intent to hold her as a shield or hostage, or to inflict

extreme mental          distress     on    her. RCW 9A. 40. 020( 1)(           a) and (     d).   Flores argues only that there is

insufficient       evidence    to    prove   that Flores      abducted       Yonhee. " Abduct" means to restrain a person




                                                                       6
44952 -8 -II



                                to         deadly force.          RCW 9A. 40. 010( 1)( b). "     Restraint"    or " restrain"
by   using   or   threatening        use




means to restrict another person' s movements without consent and without legal authority in a

manner    that interferes substantially           with   that   person' s   liberty.   RCW 9A.40. 010( 6).    Our Supreme


Court defines       deadly   force   as   force   which    is "   capable of, and entails great risk of,     killing."   State


v.   Clarke, 61 Wn.2d 138, 142, 377 P. 2d 449 ( 1962). "[                       O] ne does not have to have the actual


capability to inflict deadly force in order to threaten to use it within the meaning of abduction."

State v. Majors, 82 Wn. App. 843, 847, 919 P. 2d 1258 ( 1996).

         Here, Flores assaulted Yonhee by threatening her and cutting her with the box cutter. He

then dropped the box cutter into a nearby chair. He had easy access to it throughout the incident.

And, Flores had already demonstrated an ability and willingness to use the box cutter to intimidate

and   physically harm Yonhee,             and   inferentially      others.    After the box cutter assault, Yonhee saw


that Flores       possessed what she        believed to be         a gun.    Flores held on to Yonhee and pulled her


around the lobby area while holding the gun in his other hand. Based on these facts, it is reasonable

for a jury to infer that Flores threatened to use deadly force against Yonhee. He had ready access
to the box cutter, he possessed what appeared to be a gun that he used in an intimidating manner,

and he had physical control of Yonhee.


          Flores further argues that he didn' t threaten Yonhee with deadly force because she did not

believe he intended to kill her. However, a victim' s disbelief of a threat does not negate that threat.

Majors, 82 Wn. App. at 847. Additionally, Yonhee testified that she had never seen such an " evil"

look on Flores' s face, and it wasn' t until later in the incident that she realized he didn' t want to kill

her. 3 RP at 122. We hold that sufficient evidence existed to convict Flores of kidnapping Yonhee.




                                                                    7
44952 -8 -II




III.      UNLAWFUL IMPRISONMENT


          A.       Knowingly

          Flores argues that insufficient evidence exists to prove beyond a reasonable doubt that

Flores knew he          restrained credit union employees and customers.                             Therefore, Flores argues that


his unlawful imprisonment convictions are unsupported by sufficient evidence. We disagree.

          A person knows or acts knowingly or with knowledge with respect to a fact, circumstance,

or result when     he is      aware of   that fact,   circumstance, or result.             RCW 9A.08. 010( 1)( b). If a person


has information which would lead a reasonable person in the same situation to believe that a fact

exists,    the   jury    is    permitted    to    find that he             acted   with    knowledge        of   that   fact.   RCW


9A.08. 010( 1)( b).


           Here, the trial      court   instructed the        jury   that, " A     person knows or acts knowingly or with

knowledge with respect to a fact, circumstance, or result when he or she is aware of that fact,

circumstance, or result....             If a person has information that would lead a reasonable person in the

same situation to believe that a fact exists, the jury is permitted but not required to find that he or

she acted with     knowledge        of   that    fact." Clerk' s Papers ( CP)             at   65.   Knowledge can be proven by

direct    or circumstantial evidence.            State   v.   Allen,          Wn.2d ,            341 P. 3d 268, 273 ( 2015).


           To convict Flores of unlawful imprisonment, the State must prove that he knowingly

restrained the movements of another person in a manner that substantially interfered with the other

person' s liberty, that the restraint was without legal authority, and that the restraint was without

the    other person' s consent or accomplished                  by   physical      force, intimidation,       or   deception. RCW


9A.40. 040. Viewed in the light most favorable to the State, a rational trier of fact could have found

beyond a reasonable doubt, through the direct and circumstantial evidence, that Flores knew there




                                                                       8
44952 -8 -II




were people    in the   credit union,     both     employees and customers.               The jury also could have found

that Flores knew those people would not feel free to leave.

          In support of his argument that he did not knowingly restrain the liberty of the persons in

the credit union lobby, Flores cites only to State v. Warfield, 103 Wn. App. 152, 157, 5 P. 3d 1280

 2000).   In Warfield, bounty hunters had a good faith belief that they had legal authority to restrain

and return a person to another state, and the state was required to prove that the defendant knew

they lacked legal authority       to   restrain    the   victim.         103 Wn.   App.   at   154 -55.    Our Supreme Court


recently clarified that " Warfield' s holding is limited to those unique cases where the defendant had
a good    faith belief that he   or she   had legal      authority        to imprison   a person."        State v. Johnson, 180


Wn.2d 295, 304, 325 P. 3d 135 ( 2014).               As       such, "[   t]he Warfield court' s logic does not extend to


most unlawful     imprisonment         cases ...     where there is no indication that the defendants believed


they actually had legal authority         to imprison the          victim."    Johnson, 180 Wn.2d at 304.


          Here, Flores' s actions throughout the incident demonstrate that he had knowledge that

other people were present in the credit union lobby and would not be free to leave. Flores arranged

to meet Yonhee at the credit union during normal business hours. The trial court heard testimony

that Flores was aware that employees and customers were present. Luther testified that she heard

Flores say, "` Everyone     get   down.        4 RP      at   381 (    emphasis added).        Additionally, in his statement

to the police following the incident, Flores admitted that he knew people inside the credit union

would be afraid for their lives.


          Furthermore, the jury heard testimony that it would not be reasonable for an unarmed

civilian to leave the credit union with an armed person situated in the lobby or entrance way.

Crockett, Eldridge, Erwin, Loomis, Flynn, and Luther were all in the credit union' s lobby area.

Although Flores did not interact with each victim individually during the incident, he intimidated




                                                                   9
44952 -8 - II




every   victim       through   his interactions   with   Yonhee   and   his   generalized   directions to "[   e] veryone."



4 RP    at   381.    Flores' s threatening behavior intimidated Crockett, Eldridge, Erwin, Loomis, Flynn,

and Luther to a degree that each did not feel free to leave the credit union.


             When viewing the direct and circumstantial evidence in the light most favorable to the

State, a rational jury could conclude from this evidence that Flores knew about the presence of

credit union employees and customers, and that they would not have felt free to leave after the

incident began.          Additionally, a rational jury could conclude that no reasonably safe means of

escape existed for the customers and employees inside the credit union at the time of the incident.


Because this direct and circumstantial evidence9 supports the jury' s finding that Flores acted with

knowledge, the record contains sufficient evidence for a rational trier of fact to conclude that Flores


unlawfully imprisoned Crockett, Eldridge, Erwin, Loomis, Flynn, and Luther (counts III, IV, VI,

VII, IX, and XII).


             B.        Substantial Interference with Flynn' s Liberty

             Flores also .argues that the State failed to present sufficient evidence to prove beyond a

reasonable          doubt that he unlawfully imprisoned Flynn.                He argues that he did not substantially

interfere with Flynn' s liberty because a reasonable means of escape existed for her. We disagree.

             As previously discussed, "       restraint"    or " restrain"       means to restrict another person' s


movements without consent and without legal authority in a manner that interferes substantially

with    that person' s     liberty.   RCW 9A. 40. 010( 6).        For restraint to be substantial, there must be a


  real' or ` material' interference with the liberty of another as contrasted with a petty annoyance,

a slight     inconvenience,      or an   imaginary   conflict."   State v. Robinson, 20 Wn. App. 882, 884, 582




9 The trial court correctly instructed the jury that direct and circumstantial evidence can have equal
weight and value.




                                                             10
44952 -8 - II



P. 2d 580 ( 1978),      affd,          92 Wn.2d 357, 597 P. 2d 892 ( 1979).              That the victim had an available


avenue of escape        is    a   defense to     a charge of unlawful        imprisonment    unless '    the known means of


escape ...      present[ s]       a   danger   or more   than   a mere    inconvenience. '   State v. Washington, 135 Wn.


App.    42, 50, 143 P. 3d 606 ( 2006) ( quoting                 State v. Kinchen, 92 Wn. App. 442, 452 n. 16, 963 P. 2d

928 ( 1998)).      Even if there is a potential escape route, the defense fails where the victim does not


believe she can leave or is fearful of trying to escape. State v. Allen, 116 Wn. App. 454, 466, 66

P. 3d 653 ( 2003).


           Flores cites Kinchen, 92 Wn. App. 442, in support of his argument that Flynn had the means

and   opportunity to         escape.      In Kinchen, the defendant locked the victims in an apartment and left


them alone, but left a window and sliding glass door open. 92 Wn. App. at 452. The court found

that the   victims    had     a " reasonable and         readily   accessible means of escape."         Kinchen, 92 Wn. App.

at 452 n. 16.


           But here,    no    reasonably         safe means of      escape    existed   for Flynn. Flynn testified that she


believed Flores had           a gun.       She retreated to the credit union' s vault area where she encountered


Ohls.    Ohls escaped out the back door of the credit union, but the back door makes a sound as it

opens. Flynn testified that she did not sneak out the back door with Ohls because she did not want

to draw attention to herself. Based on these facts, it is reasonable for a jury to infer that Flynn did

not believe she could freely leave and was too fearful to try to escape. See Allen, 116 Wn. App. at

466. Therefore, when viewing the evidence in the light most favorable to the State, a rational jury

could find sufficient evidence to conclude that Flores unlawfully imprisoned Flynn.

IV.        DEADLY WEAPON ENHANCEMENT


           Flores argues that the State failed to provide sufficient evidence to support the jury' s

special verdict that he was armed with a deadly weapon, the box cutter, during the commission of



                                                                     11
44952 -8 - II




the kidnapping. He argues that the State failed to prove a nexus between the weapon and the crime.

We disagree.


            To prove that Flores was armed with a deadly weapon during the commission of the

kidnapping, the State had to prove beyond a reasonable doubt that the weapon was easily accessible

and   readily     available     for     offensive or   defensive       use.   RCW 9. 94A. 825.    A deadly weapon is an

implement or instrument that has the capacity to inflict death and, from the manner in which it is

used, is likely to produce or may easily produce death. RCW 9. 94A.825.

            Possession       can   be   actual or constructive.         State v. Staley, 123 Wn.2d 794, 798, 872 P. 2d

502 ( 1994).          To determine whether a defendant had constructive possession of an item, we examine

the   totality    of   the   circumstances     touching      on   dominion     and control.   State v. Summers, 107 Wn.


App.    373, 384, 28 P. 3d 780 ( 2001);          see also Staley, 123 Wn.2d at 798. Dominion and control over

the premises where the item was found creates a rebuttable inference of dominion and control over

the item itself.         State. v. Cantabrana, 83 Wn. App. 204, 208, 921 P. 2d 572 ( 1996). " A defendant' s


momentary handling of an item, along with other sufficient indicia of control, can support a finding

of possession           because the totality     of    the   circumstances      determines    possession."   Summers, 107


Wn.    App.      at   386.   The focus is " not on the length of the possession but on the quality and nature

of   that   possession."       Summers, 107 Wn.          App.     at   386. In a constructive possession case, the State


must also prove a nexus between the crime and the weapon. State v. Johnson, 94 Wn. App. 882,

895, 974 P. 2d 855 ( 1999).


            Here, the totality of the circumstances supports a finding of constructive possession of the

box    cutter.         Additionally, the record contains sufficient evidence to support finding a nexus

between the kidnapping and the box cutter. Flores used the box cutter to assault Yonhee. He then

dropped it into a nearby chair. Flores remained in the lobby during the kidnapping and exercised



                                                                   12
44952 -8 -II



control over the premises through his use of fear and intimidation and his possession of the box

cutter and the gun. He could have accessed the box cutter at any time during the incident, and he

had already demonstrated an ability and willingness to use the box cutter to intimidate and

physically harm Yonhee.            Additionally, during the police interview, Flores told Officer Hall that

he always carried a box cutter with him. When viewing the facts in the light most favorable to the

State, a rational jury could find beyond a reasonable doubt that there was a connection between

the defendant, the weapon, and the crime. See State v. Eckenrode, 159 Wn.2d 488, 495, 150 P. 3d

1116 ( 2007).        And, that Flores was armed with the box cutter during the commission of the

kidnapping for purposes of a special verdict.

V.      JUDGMENT AND SENTENCE


        A.           Dismissed Counts


        Flores argues that we should remand because the trial court did not enter a written order


dismissing counts V, VIII, X, and XI following the State' s case in chief. He correctly argues that

the trial court should have indicated in the judgment and sentence its oral dismissal of the counts

for the State'   s   failure to   present a    prima facie       case.   The trial court sentenced Flores for each


conviction: assault in the second degree, kidnapping in the first degree, and six counts of unlawful

imprisonment. The judgment            and sentence        form   contained a   line reading, " The court DISMISSES


Counts" followed        by   a   blank. CP    at   156.   The trial court did not enter any counts into the blank

space. We remand to correct this inadvertent error.

         We note that in State v. Davis, we did not remand to enter a written order or note dismissal

of counts on      the judgment.       176 Wn.       App.   849, 887, 315 P. 3d 1105 ( 2013),     reversed on other



grounds,       179 Wn.2d 1014 ( 2014).             However, in that case, we declined remand because the


appellant failed to cite authority requiring such. Additionally, we cited to no authority prohibiting




                                                              13
44952 -8 - II




remand. Washington is a written order state and a trial court' s oral decision has no binding or final

effect unless it is formally incorporated into the findings of fact and conclusions of law, and the

judgment       and sentence.      State   v.   Dailey,   93 Wn.2d 454, 458 -59, 610 P. 2d 357 ( 1980); State v.


McReynolds, 142 Wn.               App.    941,   949, 176 P. 3d 616 ( 2008) (   a written   order   constitutes   an



acquittal).     Thus, we remand to the trial court to correct the judgment and sentence to reflect the


dismissed counts V, VIII, X, and XI.


          B.         Scrivener' s Error


          Flores argues and the State concedes that the trial court checked a box on the judgment and


sentence stating that the case involved a kidnapping or unlawful imprisonment where the victim

is a minor. 10 There is no evidence in the record that any minor was present. Erroneous sentences

may be challenged for the first time on appeal. State v. Ford, 137 Wn.2d 472, 477, 973 P. 2d 452

 1999).    Flores does not argue that he was prejudiced by the error and there is nothing in the record

to suggest      he   was prejudiced.       Therefore, the remedy for a scrivener' s error in a judgment and

sentence is to remand to the trial court for correction. State v. Moten, 95 Wn. App. 927, 929, 935,

976 P. 2d 1286 ( 1999).           We accept the concession and remand to the trial court to correct the


judgment and sentence by removing the finding that the case involved a minor victim.

VI.       STATEMENT OF ADDITIONAL GROUNDS


          Flores raises several issues in his SAG. He asserts ( 1) his counsel was ineffective at trial,


 2) the trial court erred when it erroneously indicated a minor victim on the judgment and sentence,

 3)   prosecutorial misconduct, (         4) the trial court applied the wrong standard when considering his




t° Flores additionally argues in his SAG that his counsel allowed the trial court to make the error
and   that the trial    court "   deliberately marked : . . the said conviction for the purpose of imposing
tormenting      punishment on [ Flores]       during prison confinement." SAG at 3. Nothing in the record
indicates that Flores' s counsel knew of the error or the intention of the trial court.


                                                              14
44952 -8 -II



motion    to dismiss, (    5) his unlawful imprisonment convictions were not supported by substantial

evidence, (    6) his Fifth Amendment                right against        incrimination was
                                                                     self -                        violated, (   7) his prior


conviction for assault in the fourth degree should be reversed, and ( 8) the trial court erred by adding

his   prior   assault   in the fourth degree          conviction     to his    offender score.     Flores' s judgment and


sentence error and unlawful imprisonment issues are addressed above. We address each remaining

assertion in turn and hold that these claims lack merit.


         A.        Ineffective Assistance of Counsel


         Flores asserts that his trial counsel was ineffective, thereby prejudicing him. A defendant

              ineffective    assistance        of    counsel   has the burden to          establish     that ( 1)   counsel' s
claiming


performance was deficient and ( 2) the performance prejudiced the defendant' s case. Strickland v.

Washington, 466 U. S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 ( 1984).                              Failure to establish


either prong is fatal to an ineffective assistance of counsel claim. Strickland, 466 U. S. at 700. An

attorney' s performance is deficient if it falls " below an objective standard of reasonableness based
on consideration of all          the   circumstances."     State v. McFarland, 127 Wn.2d 322, 334 -35, 899 P. 2d


1251 ( 1995).      Deficient performance prejudices a defendant if there is a " reasonable probability

that, but for counsel' s deficient performance, the outcome of the proceedings would have been

different." State v. Kyllo, 166 Wn.2d 856, 862, 215 P. 3d 177 ( 2009).


          Our scrutiny       of        counsel' s   performance .    is   highly    deferential;   we    strongly presume


reasonableness.          State    v.    Grier, 171 Wn.2d 17, 33, 246 P. 3d 1260 ( 2011).                      To rebut this


presumption, a defendant bears the burden of establishing the absence of any legitimate trial tactic

explaining      counsel' s performance.             Grier, 171 Wn.2d      at   33. Ineffective assistance of counsel is a


mixed question          of law   and    fact that   we review   de   novo.     State v. Sutherby, 165 Wn.2d 870, 883,

204 P. 3d 916 ( 2009).           We hold that Flores' s counsel did not render ineffective assistance.




                                                                15
44952 -8 -II



                    1.       Character Evidence


          Flores first   asserts   that his   counsel "   deliberately   confined   or covered   up"   evidence   of




Yonhee' s gambling and her " manipulation of [d] omestic [ v] iolence law" by declining to pursue or

introduce ER 404( a)( 2) character evidence. SAG at 2. Without deciding the admissibility of this

evidence,   it   would   have only impeached Yonhee'          s   testimony. Because so many other witnesses


testified to the events that occurred during the August 25, 2012 incident, there is no reasonable

probability that the outcome of the trial would have differed if Flores' s counsel attempted to

introduce evidence of Yonhee' s character. Even if his counsel was deficient by failing to impeach

Yonhee, Flores was not prejudiced. Therefore, it was not ineffective assistance of counsel.

                    2.       Diminished Capacity

          Flores asserts that his counsel was deficient because he did not ask for a diminished

capacity instruction. To show ineffective assistance of counsel based on the failure to propose a

jury instruction, the defendant must show ( 1) that he was entitled to the instruction, and ( 2) that

the   failure to   request   the instruction   was not a   legitimate tactical decision. State v. Powell, 150


Wn. App. 139, 154 -55, 206 P. 3d 703 ( 2009). First, we must determine whether Flores was entitled


to a diminished capacity instruction.            State v. Cienfuegos, 144 Wn.2d 222, 228, 25 P. 3d 1011


 2001).    Then, whether it was ineffective assistance of counsel per se to not request the instruction,

and whether Flores was prejudiced. Cienfuegos, 144 Wn.2d at 228. But Flores did not submit any

evidence that he was incapable of forming the requisite intent due to cognitive impairment.

Because evidence is insufficient to support a diminished capacity instruction, Flores was not

entitled to the instruction, and his counsel was not ineffective for not requesting the instruction.




                                                            16
44952 -8 - II




                      3.      Unprofessional Conduct


             Flores next asserts that his counsel rendered unprofessional conduct throughout the trial


because " he was more concern [ sic] about if the police shooting was rightfully justified or not."

SAG     at   3.    Although RAP 10. 10( c) does not require Flores to refer to the record or cite authority,

he is   required      to inform   us of   the "   nature and occurrence of   the   alleged errors."   Flores does not


identify any specific acts of alleged unprofessional conduct or argue how such acts prejudiced him.

His assertion of error is too vague to allow us to identify the issues and we do not reach them.

                      4.      Motion to Suppress


             Flores asserts his counsel failed to suppress Flores' s statements to officers while in the

hospital recovering from his           gunshot       injuries.   The parties held a CrR 3. 5 hearing to determine

whether       Flores'   s statements   to law     enforcement were admissible.       The trial court concluded that


his statements were admissible because he knowingly and voluntarily waived his Miranda rights.

The record is clear that Flores' s counsel adequately cross -examined witnesses and provided

sufficient argument to the trial court to suppress Flores' s statements during the CrR 3. 5 hearing.

Therefore, this assertion fails.


                       5.     Failure to Call a Witness


             Flores asserts that his counsel " failed for not obtaining witnesses in favor of the defense."

SAG     at    3.   Flores does not identify any additional witnesses his counsel should have obtained or

what testimony they may have offered. Any fact related to the investigation and decision to call

witnesses is outside of the record on appeal. We do not address issues relying on facts outside the

record on direct appeal.. McFarland, 127 Wn.2d at 335, 338 n. 5.




                                                                 17
44952 -8 -II




         B.        Prosecutorial Misconduct


         Flores asserts that the State prosecutor acted vindictively and retaliated against Flores by

adding charges in the second amended information. The crux of Flores' s argument is that he was

deprived of his due process rights because the prosecutor' s decision to add an additional criminal


count and sentencing enhancements amounted to prosecutorial vindictiveness. We disagree.

         We will reverse a conviction due to prosecutorial misconduct only if the defendant

establishes    that the "'   conduct was      both improper       and prejudicial. "'   State v. Monday, 171 Wn.2d

667, 675, 257 P. 3d 551 ( 2011) (          quoting State v. Fisher, 165 Wn.2d 727, 747, 202 P. 3d 937 ( 2009)).

Constitutional due         process principles prohibit prosecutorial vindictiveness.                 State v. Korum, 157


Wn.2d 614, 627, 141 P. 3d 13 ( 2006). "` [                  A] prosecutorial action is ` vindictive' only if [it is]

designed to     penalize a     defendant for     invoking legally        protected rights. "'   Korum, 157 Wn.2d at


627 ( quoting United States         v.   Meyer, 810 F.2d 1242, 1245 ( D. C. Cir. 1987). Actual vindictiveness


must be shown by the defendant through objective evidence that a prosecutor acted in order to
punish   him for standing           on    his legal   rights.    Meyer, 810 F. 2d       at   1245.    A presumption of


vindictiveness     arises    when    a    defendant    can prove       that "` all of the circumstances, when taken



together,     support a realistic        likelihood   of vindictiveness.'"     Korum, 157 Wn.2d at 627 ( quoting

Meyer, 810 F. 2d      at   1245).   The mere filing of additional charges after a defendant refuses a guilty

plea cannot, without more, support a finding of vindictiveness. Korum, 157 Wn.2d at 629, 631.

         Here, the context of the State' s amended information does not support Flores' s assertion

of vindictiveness. Probable cause supported the amended charges and Flores does not assert that

the prosecutor lacked probable cause for the additional kidnapping charge or sentencing

enhancements.        See Korum, 157 Wn.2d              at   632 -33.   Flores never raised such an assertion either


before or after trial, so the trial court was never asked to strike the additional charges or to find




                                                                18
44952 -8 -II




prosecutorial vindictiveness.          The State has discretion to determine the number and severity of

charges   to    bring   against a   defendant. State v. Rice, 174 Wn.2d 884, 901, 279 P. 3d 849 ( 2012).


The mere fact that the State filed an amended information does not amount to actual vindictiveness,

and   there    is   no evidence   in the   record   to   support a presumption of vindictiveness.   Therefore, we


find that the State did not act vindictively or retaliate against Flores.

          C.          Motion to Dismiss


          Flores appears to assert that the trial court applied the wrong standard when considering

his motion to dismiss counts III through XII, as well as the aggravators alleged for counts I and II,

for the State' s failure to present a prima facie case. However, once a jury has issued a verdict, we

do not review the trial court' s decision on a motion to dismiss. State v. Jackson, 82 Wn. App. 594,

609, 918 P. 2d 945 ( 1996).           And, to the extent that Flores is actually arguing that the standard

employed by the trial court relieved the State of its burden to provide all elements of the unlawful

imprisonment charges and sentencing enhancements beyond a reasonable doubt, his argument

lacks    merit.       The trial court properly instructed the jury on the State' s burden of proof.

Accordingly, the trial court did not relieve the State of its burden to prove the essential elements

of either the unlawful imprisonment charges or the sentencing enhancements beyond a reasonable

doubt.




                                                               19
44952 -8 -II



        D.          Fifth Amendment


        Flores asserts that Officers Johnson and Hall violated his Fifth Amendment right against


self -incrimination when they conducted a custodial interrogation of Flores in the hospital

following the incident." A manifest constitutional error may be raised for the first time on appeal.

RAP 2. 5(   a).   We hold that the trial court did not err by admitting evidence of Flores' s statements

to police at trial.


        We review the trial court's findings of fact from a CrR 3. 5 hearing to determine if they are

supported by substantial evidence. State v. Broadaway, 133 Wn.2d 118, 131, 942 P.2d 363 ( 1997).

We review de novo whether the trial court' s conclusions of law are properly derived from its

findings    of   fact. State   v.   Pierce, 169 Wn.         App.   533, 544, 280 P. 3d 1158 ( 2012). We defer to the


trial court's evaluation of witness credibility. State v. Johnson, 94 Wn. App. 882, 897, 974 P. 2d

855 ( 1999).      A waiver of Miranda rights is knowing and intelligent if the officer orally advises the

defendant of his rights, the defendant indicates he understands his rights, and the defendant

volunteers information. Johnson, 94 Wn. App. at 897 -98.

         Here, Detective Johnson testified that he and Sergeant Hall spoke with Flores' s surgeon,

who advised that Flores was in condition to speak and answer questions appropriately.


Additionally, medical staff told them that Flores was not on any sedating medication. Detective

Johnson and Sergeant Hall asked Flores orientation questions and were satisfied that he was

sufficiently      coherent and oriented         to   continue      questioning.   Detective Johnson read Flores his


Miranda rights from a printed form. The officers asked Flores to paraphrase each right in his own

words   back to them      and       tell them   what   it   meant   to him.   For example, when they advised Flores




11 Within this argument, Flores also asserts that the police were unjustified in shooting him. We
will not address this issue.


                                                                   20
44952 -8 -II



of   his    right   to   remain silent,   Flores   said   he   understood and    that it   meant "   don' t have to talk." 1 - 2


RP at 41. Flores then said " yes" he wished to voluntarily answer questions. 1 - 2 RP at 42. Sergeant

Hall'   s    testimony       corroborated    Detective Johnson'           s.   Though Flores testified that he had no


recollection of the interview, the trial court found Detective Johnson' s and Sergeant Hall' s


testimony more credible than Flores.

             A statement is knowingly, intelligently, and voluntarily made if the defendant was advised

of his rights, and understood them, prior to making the statements. Johnson, 94 Wn. App. at 897-

98.     Johnson' s and Hall' s testimony establishes that Flores was advised of his rights and that he

understood          those   rights prior   to making any        statements.    Therefore, substantial evidence supports


the trial court' s determination that Flores made the statements knowingly, intelligently, and

voluntarily. The trial court did not err by admitting evidence of Flores' s statements.

             E.           Prior Conviction


             Flores asserts that he should not have been convicted of assault in the fourth degree in

another case from April 2012. He asks us to reverse the conviction. This issue pertains to a matter

outside       the   record    that   we cannot address on        direct    appeal.   McFarland, 127 Wn.2d at 335, 338


n. 5.


             F.           Offender Score


             Flores asserts that because his prior conviction should be reversed, it should not constitute


one point on the offender score at sentencing. The trial court found that the State proved the prior

conviction          by   a preponderance of        the   evidence.      Flores does not assign error to the trial court' s


calculation of his offender score, only that his prior conviction is erroneous. As discussed above,

we cannot address Flores' s prior conviction on appeal because it pertains to a matter outside the


record. See McFarland, 127 Wn.2d at 335, 338 n. 5.




                                                                   21
44952 -8 -II



        We affirm Flores' s convictions and remand to correct the errors in his judgment and


sentence.




        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




We concur:




            jorgen, A.C. J.




        Maxa, J.




                                              22